ORDER DENYING PETITION FOR REVIEW
This Matter comes before the Fort Peck Court of Appeals on a Petition for Review filed October 19, 2016 by Appellant Louis Ogle from an Order of Eviction and Judgment issued by the Tribal Court on October 18, 2016.
Upon review of the Petition and file, the Court finds as follows:
1. The Order of Eviction and Judgment was issued based on evidence, testimony, and documents produced at a hearing on said matter.
2. The Jurisdiction of the Court of Appeals is extended to review determinations of the Tribal Court on matters of law, but the Appellate Court shall not set aside factual determinations supported by substantial evidence. II CCOJ § 202.
3. The Appellate Court finds nothing in the Tribal Trial Court record which gives cause for review of any legal issue and does not find cause to set aside any trial court determinations of fact.
4. Appellant appeals based on his subsequent employment and his assertion that after the hearing in this matter, the Fort Peck Housing Authority indicated by personal representative that there may be an option to work out a payment agreement. However, these facts do not give rise to a legal issue reviewable by the Appellate Court. The Appellant may work with the Fort Peck Housing Authority to either set aside or modify the lower court’s order by agreement of the parties. That remedy, however, is not available through the appeals process.
5.Based on the Foregoing Findings and good cause appearing:
It is hereby the ORDER of the Appellate Court that the Motion for Stay of Judgment and Petition for Review is hereby DENIED.